Case 9:19-bk-11573-MB             Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52               Desc
                                   Main Document     Page 1 of 14



 I   PETER C. ANDERSON
     UNITED STATES TRUSTEE
 2   Ken Misken
 a
     Assistant United States Trustee
 J   Brian D. Fittipaldi, CA SBN: 146864
     Trial Attorney
 4   United States Department of Justice
     Office of the United States Trustee
 5   1415 State Street, Suite 148
     Santa Barbara  Califomia 93101
 6   Telephone: (805) 957-41 00
     Email: Brian.Fittipaldi@usdoi. sov
 7

 I                                 TINITED STATES BANKRUPTCY COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA
t0                                            NORTHERN DIYTSION

1l   fn re:                                                 Case No.: 9:19-bk-11573-MB

t2                                                         Chapter 11
     HYI CAT CANYON,
13                                                         STIPULATION TO CONTINUE
                                                           HEARINGS ON INTERIM
14                                                         APPLICATIONS FOR
                                                           REIMBURSEMENT OF EXPENSES OF
I5                      Debtor.                         )  PROFESSIONALS IN ORDER TO
                                                        )  EXTEND TIME FOR TTNITED STATES
16                                                      )  TRUSTEE TO OBJECT TO F'EE
                                                        )  APPLICATIONS
t7                                                      )
                                                        ) Current Date: lu'ly 2,2420
18                                                        Time: 10:00 am.
                                                        ) Ctrm:20I
19
     TO THE HONORABLE MARTIN BARASH, UNITED STATES BAI\IKRUPTCY JUDGE
20
     rOR THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL INTERESTED PARTIES:
2t
              Peter C. Anderson, the United States Trustee for the Central District of Califoroia, Region 16
22
     (the "U.S. Trustee'o), by his undersigned counsel, and the various parties that have filed interim fee
23
     applications to be heard at the above referenced date and time, hereby do hereby stipulate and agree
24
     as   follows:
25
                                                     RECITALS
25
                     1. Various professionals in this bankruptcy case have filed Fee Applications that   are
27
     currenfly scheduled for hearings on July 2,2AZA.
28

                                                           1

                                                                                                               .t
Case 9:19-bk-11573-MB           Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                    Desc
                                 Main Document     Page 2 of 14



 I                2.   Objections and comments to said Fee Applications are due to be timely filed on June
 .,
      18,2020.
 a
 J                3.   Four of the parties (The Chapter 1l Trustee; Danning, Gill, Israel & Krasnoff, LLP;

 4    CR3 Partners; and Pachulski, Stang, Ziehl & Jones, LLP) had previously stipulated to follow the

 5    United States Trustee Guidelines for Reviewing Applications for Compensation and

 6    Reimbursement of Expenses filed under 11 U.S.C. $ 330. The U.S. Trustee Guidelines are intended

 7    to promote consistency and predictabihty in bankruptcy cases by directing United States Trustees to

 8    exercise their discretion in a uniform manner when detennining whether to object to professional

 9    fees. In particular, the U.S. Trustee Guidelines: (1) direct the U.S. Trustee to object to fees and

10    exper$es   in specified circumstances; (2) direct the U.S. Trustee to request certain statements and
ll    disclosures in order to aid the review of Fee Applications; and (3) in some circumstances, direet the

12    U.S. Trustee to seek enfty of certain procedural orders.

13                4.   Among other provisions, the Guidelines direct the U.S. Trustee to request that

t4    attorneys file disclosures and adopt practices that wilt better enable the U.S. Trustee, the Court, and

l5    other parties to ascertrain whether those attomeys have met their evidentiary burden of establishing

16    their entitlement to fees under Section 330. These include:

t7           r         Standudizeddisclosures to be filed by attorneys along with their Fee Applications in

18                     order   to   substantiate   the statutory requirement that the requested fees         are

t9                     "comparable" to the fees charged to non-bankruptcy clients;

20           r         The maintenance of budget and staffing plans, which should be agreed upon by the

2l                     attomey and client and filed along with the Fee Application, in order to promote

22                     transparency and client aecountability in the billing process;

23           o         The use of electronic billing data and standardized poject codes in the billing

24                     records submitted with the Fee Application, in order to facilitate a more efficient
)\                     review of fees by the court, the U.S. Trustee, and parties in interest;

26           o         Supplemental statements       by both the attorney and the client regarding the
27                     circumstances of the attomey's selection and the principal terms of the sngagement,

28                     in order to provide meaningful context for the Uitting rates requested; and

                                                          -2-
Case 9:19-bk-11573-MB           Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                    Desc
                                 Main Document     Page 3 of 14



  1            r      Disclosures regarding any increases during the case from the billing rates recited in

 2                    the attorney's retention application, in order that the reasonableness and justification
 a
 J                    (if any) for such   increases may be investigated ia a timely manner.

 4             5.     The United States Trustee is working with the four fee applicants identified above to

 5    obtain their billing information in a specified forrr, the so called *LEDES' format. As of this

 6    writing, several parties still are attempting to provide information in this fornat. As a result, the
 7    parties have stipulated to allow    tle United   States Trustee time to obtain this information and time to

 I    analyze them using set procedures. That          will take additional time and therefore the parties hereby
 9    request that this stipulation be approved and the accompanying order by entered.

r0
11                                                 sTIPtp.tTIOI\i
t2             The U.S. Trustee and the fee applicants agree to the following:

13             That the Court shall enter an order continuing all fee applications currently set for July 2,

t4    2020 to August 6,2A20, or to a date and time convenient to the Court.

t5
16    IT IS SO STIPULATED.

t7
18    DATED: June 18,2020                                            Respectfu lly submitted,

t9
                                                                     PETER C. ANDERSON
2A
                                                                     T]NITED STATES TRUSTEE
2t
                                                                     /s/Brian D. Fittipaldi
1')
                                                                     By:     Brian D. Fittipaldi
23                                                                           Trial Attorney
24

25
      Dated:                                                         MICHAEL A. MCCONNELL
26                                                                   CHAPTER 1 1 TRUSTE

27
                                                                     By: Michael A. McConnell
28

                                                            -3   -
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52           Desc
                         Main Document     Page 4 of 14



 I
 2
     Dated:                       DANNING, GILL, ISRAEL & KRASNOFF, LLP
 n
 J

 4
                                         Eric P. Israel, General Counsel for Michael A.
 5
                                         McConnell, Chapter 11 Trustee

 6

 7
     Dated                        PACHULSKI, STANG,ZIEHL & JONES, LLP
 I
 9                                By:
                                         Jeffiey Pomerantz
10
                                         Attorney for Official Committee of Unsecured
11
                                         Creditors
12

t3   Dated:                       CR3 PARTNERS, LLC

t4
                                  By:
15
                                        Tim Skillman
l6
                                        Restructuring/Financial Advisor to the Ch. l1 Trustee
t7
l8   Dated:                       AGUILERA TITLE AND LAND SERVICES

19

20
                                         Maribel Aguilera
21
                                         Special Title Review Consultant to Ch. 11 Trustee
22

23   Dated:                       FAUVER, LARGE, ARCHBALD & SPRAY, LLP

24
                                  By
25
                                         Olivia K.   Mar
26
                                         Special Environmental Counsel to the Ch.11 Trustee
27

28

                                            -4-
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52          Desc
                         Main Document     Page 5 of 14


     Dated:                       REETZ, FOX & BARTLETT, LLP
 I
 2
 a
 J                                      Randall Fox
 4                                      Special Litigation Counsel to the Ch. 11 Trustee

 5
     Dated:                       BRIGHT & BROWN, LLP
 6

 7
                                  By
 8                                      Brian Becker
 I                                      Special Oil & Gas Counsel to the Ch. 11 Trustee

10

ll
t2
13

l4
l5
t6
t7
18

19

20

2t
n1

LJ

24

25

26

27

28

                                          -5-
Case 9:19-bk-11573-MB            Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                      Desc
                                  Main Document     Page 6 of 14




   1             r      Disclosures regardrng any inqeases during the case &om the billing tates recited in
   .|
                        the atiorney's retention ap,plication, in order that the reasonableness and justification

   J                    (if any) for such increases may be investigated in a timely         maruxer.

   4             5.     The United States Trustee is working with the four fee applicants identified above to

   5    obtain their billing information in a specified form, the so called "LEDES" format. As of this

   6    writing, several parties still are attempting to provide information in this format. As a result, the

   7    parties have stipulated to allow the United States Trustee time to obtain this information and time to

   I    analyze them using set procedures. That     will   take additional time and thersfore the parties hereby

   I    request that this stipulation be approved and the accompanying order by entered.

  10

  1l                                                sJrPUlATr(}N
  t2             The U.S. Trustee and the fee applicant$ agree to the following:

  l3             That the Court shall enter an order continuing all fee applications cunently set for July 2,

  14    2020 ta August 6,2020,or to a date and time convenient to the Court.

  t5
  16    IT IS SO STIPULATED.

  t7
  t8    DATED: June 18,2020                                       Respectfu   I   ly submitted,

  l9
                                                                  PETER C. ANDERSON
 20                                                               TINITED STATES TRUSTEE
 2t
                                                                  /3/Brian D. Fittipaldi
 22
                                                                  By:     Brian D. Fittipatdi
 23                                                                       Trial Attomey

 24

 25
        Dated:                                                    MICHAEL A. MCCONNELL
 26                                                                        I   USTE

 )1
                                                                      Michael A.
 28

                                                            -3-

                                                                                                                    {
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                        Desc
                         Main Document     Page 7 of 14




  1


  2
       f)ated:                   DANNING,                     &.              , LLP
  3
                                                 \A
  4                                     Eric P. Israel,     Counsel for Michael A.
  5
                                        McConnell, Chapter 11 Trustee

  6

  7
       Dated:                    PACHULSKI, STANG,ZIF.HL & JONES, LLP
  I
  I                              By:
                                        Jeffrey Pomerantz
 10
                                        Attomey for Official Committee of Unsecured
 11
                                        Creditors
 L2

 13    Dated:                    CR3 PAR'I'NERS,I,LC

 1,4

                                 By:   7d.n S,/.i/haz,
 15
                                       Tim Skillman
 l5
                                       Restructuring/1.-inancial Advisor to the Ch.   1   I   Trustee
 t7
 l8    Dated:                    AGUII-ERA TITLE AND LAND SERVICES

 19

2t
                                        N{aribel Aguilera
21
                                        Special Title Review Consultant to Ch" 11 Trustee
22

23     Dated:                    FATIVER. LARGE, ARCHBALD & SPRAY, LLP

24
                                 By:
25
                                        Aliva k. Marr
26
                                        Special Environmental Counsel to the Ch.i         I   Trustee
27

28

                                           -4-
Case 9:19-bk-11573-MB      Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                      Desc
                            Main Document     Page 8 of 14




   1


   1
       Dated:                        DANNING, GILL,ISRAEL & KRASNOFF, LLP
   J
                                     By:
   4                                             Eric P. Israel, General Counsel for Michael A.
   )                                             McConnell, Chapter 11 Trustee

   6

   7
       Dated: 06-19-2020             PACHULSKI, STANG,ZIEHL & JONES, LLP
   I
   9                                 By:   4*r"ffi/
                                           't7

                                                 Maxim B Litvak
                                                                    't7\-

  10
                                                 Attorney for Official Cornmittee ofUnsecured
  11
                                                 Creditors
  t2
  13   Dated:                        CR3 PARTNERS, LLC

  t4
                                     By:
  15
                                            Tim Skillman
  r6
                                            Restructuringffinancial Advisor to the Ch. 11 Trustee
  t7
  18   Dated:                        AGUILERA TITLE AND LAND SERVICES

  19

  2A
                                                 Maribel Aguilera
  21
                                                 Special Title Review Consultant to Ch. 11 Trustee
  1n
  LL


  23   Dated:                        FAUVER, LARGE, ARCHBALD & SPRAY, LLP

  1A

  ?q
                                                 Aliva k. Marr
  26
                                                 Special Environmental Counsel to the Ch.11 Trustee
  27

  28

                                                     4
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                   Desc
                         Main Document     Page 9 of 14




  1


  )
      f)ated:                    DANNING,                    &.             , LLP
  3                                              "A
  4                                     Eric P. Israel,     Counsel for Michael A.
                                        McConncll, Chapter 11 Trustee
  5

  6

  7
      Dated:                     PACHULSKI. STANG, ZTF,HL & JONES, LLP
  8

  I
                                        Jeffrey Pomerantz
 10
                                        Attomey for Official Committcs of Unsecured
 t1
                                        Creditors
 L2

 13   Dated:                     CR3 PARI'NERS,LLC

 t4
 15
                                 By: T4.rl,   Sdt%z*"
                                       Tim Skiliman
 t6
                                       Restructuring/Financial Advisor to the Ch.   1   1 Trustee
 t7
 l8   Dated:                     AGUILERA TITLE AND LAND SERVICES

 19

2A
                                        Maribel Aguilera
21
                                        Special Title Review Consultant to Ch. 11 Trustee
22

23    Dated:                     FAUVER, LARGE, ARCIII]ALD & SPRAY, LLP

24
                                 By:
25
                                        Alivak. Marr
26                                      Special Environrnental Counsel to the Ch.11 Trustee
27

28

                                           -4-
Case 9:19-bk-11573-MB      Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                   Desc
                            Main Document    Page 10 of 14




   I

   2
       Dated:                        DANNING, GILL,ISRAEL & KRASNOFF, LLP
   a
   J

   4                                        Eric P. Israel, General Counsel for Michael A.
                                            McConnell, Chapter 11 Trustee
   5

   6

   7
       Dated: 06-19-2420             PACHULSKI, STANG, ZTEIIL & JONES, LLP
   I
   9

  10
                                           ffi,ffil
                                            Maxim B. Litvak
                                            Attomey for Official Committee of Unsecured
  11
                                            Creditors
  t2
  13   Dated:                        CR3 PARTNERS, LLC

  t4
                                     By:
  15
                                           Tim Skillman
  t6
                                           RestructuringiFinancial Advisor to the Ch. t   1   Trustee
  17

  18   Dated:                        AGUILERA TITLE AND LAND SERVICES

  l9
                                     By:
  2A
                                            Maribel Aguilera
  2t                                        Speoial Title Review Consultant to Ch. t 1 Trustee
  11

  23   Dated:                        FAUVER" LARGE, ARCHBALD & SPRAY, LLP

  24
  ?{
                                            Aliva k. Marr
  26
                                            Special Environmental Counsel to the   Ch.ll      Trustee
  27

  28

                                                4
Case 9:19-bk-11573-MB       Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                  Desc
                             Main Document    Page 11 of 14




   1



   2
       Dated                          DANNING, GILL, ISRAEL & KRASNOFF, LLP
   J
                                      By:
   4
                                             Eric P. Israel, General Counsel for Michael A.
   5
                                             McConnell, Chapter l1 Trustee

   6

   7
       Dated:                         PACH{.JLSKI, STANG,ZreHL & JONES, LLP
   8

   9
                                             Jeffrey Pomerantz
  10
                                             Attorney for Offrcial Committee of Unsecured
  11
                                             Creditors
  t2
  l3   Dated:                         CR3 PARTNERS, LLC

  t4
                                      By:
  15
                                            Tim Skillman
  I6
                                            Reskucturingfinancial Advisor to the Ch. I I Trustee
  17

  18   Dated:                         AGUILERA TITLE AND LAND SERVICES

  t9
  20
                                             Maribel Aguilera
  2t                                         Special Title Review Consultant to Ch. l   l   Trustee
  22

  23   Dated: Iune22,2020             FAUVER" LARGE, ARCHBALD & SPRAY, LLP

  24

  25

  26                                  By:

  27                                         Olivia K. Marr
                                             Special Environmental Counsel to the Ch.1t Trustee
  28

                                                -4-
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52          Desc
                         Main Document    Page 12 of 14


     Dated:                       REETZ, FOX & BARTLETT, LLP
 1



 2
                                  By:_/s/ Randall   Fox
 J                                      Randall Fox
 4                                      Special Litigation Counsel to the Ch. 11 Trustee

 5
     Dated:                       BRIGHT & BROWN, LLP
 6

 7
                                  By
 8                                      Brian Becker
 9                                      Special Oil & Gas Counsel to the Ch. 11 Trustee

10

11


12

13

t4
15

t6
t7
18

19

20

2l
22

23

24

25

26

27

28

                                            5
Case 9:19-bk-11573-MB   Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52               Desc
                         Main Document    Page 13 of 14



           Dated:                  REETZ, FOX & BARTLETT, LLP
       I

       2

       J                                 Randall Fox
       4                                 Special Litigation Counsel to the Ch.   l1 Trustee
       5
           Datcd:                  BRIGHT &             LLP
    6

    7
                                                            /
    8                                    Brian Becker
    9                                    Special Oil & Gas Counsel to the Ch. 11 Trustee

   10

   1l

   l2
   13

  t4
  l5
  t6
  17

  18

  t9
  20

  2t
  22

  Z3

  24

  25

  26

  27

  28
Case 9:19-bk-11573-MB                                  Doc 1110 Filed 06/24/20 Entered 06/24/20 18:23:52                                          Desc
                                                        Main Document    Page 14 of 14



     I                                                    PROOF OF SERVICE OF DOCUMENT
         I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 1415
 7       State Street, Santa Barbara, CA 93101

 3       A true and correct copy of the foregoing document entitled: Stipulation*** will be served or was served (a) on the judge in
         chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 4
         1. TO BE SERVED BY THE COURT VIA NOTIGE OF ELECTRO.NIC FILING (NEFI: Pursuant to controlling Generat
         Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June
 5       24,202A,1 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
         following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 6       below:
         Eric lsrael:EPl@DanningGill.com
         M ichael McConnell:michael.mcconnell@kellyhart.com
 7
         Tim Skillman:
         James Baring:
 I       Randall Fox:       '   .
                                 ,




         Brian Becker: l;ir.-, j,', i..,',.,-i;i:i;t.:..,,:,!,r.:             ::.rl
 I       Maxim Litvak:

                                    ,'t,,,,.,1,,, t.rr ,;:ir, ,r,:i,,i.
l0       Maribel Aguilera;
         OliviaK. Marr:         ,:.r,:,.1 ;1, 1.11,:, r,r,.t
                                                                          'l;:.   ,r,rri,,


11
          2. SERVED BY UNITED STATES MAIL:
t2       On June 24, 2A20, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
         adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mai[ first
13       class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
         judge will be completed no later lhan 24 hours after the document is filed.

t4                                                                                           A
                                                                         Service information continued attached page

         3.
l5                                                     to           . 5 and/or                   on      24,
         following persons         entities by personal delivery, ovemight rnail service, or (for those who consented in writing to
16       such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
         that personal delivery on, or overnight mail to, the judge will be completed no later lhan 24 hours after the document is
         filed.
t7
18
                                                                                             tr         $ervice information continued attactred page

         I declare under penalty of                pe{ury under the laws of the United States that th6 foregoing is true and conec*.
l9
          June                                                                                                                D.
          Date                                          Printad Name
2A

2l
22

23

24

25

26

27

28

                                                                                                  -6-
